Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Robert H. Glover, D.C.,
(OI File Number: H-12-40790-9),
Petitioner,
v.

The Inspector General.
Docket No. C-13-72
Decision No. CR2765

Date: April 24, 2013

DECISION

Petitioner, Robert H. Glover, was a chiropractor licensed in the State of California, whose
license to practice was revoked. Pursuant to section 1128(b)(4) of the Social Security
Act (Act), the Inspector General (1.G.) has excluded him from participation in Medicare,
Medicaid, and all federal health care programs until he regains his license. Petitioner
now appeals the exclusion.

For the reasons set forth below, I find that the California licensing authority revoked
Petitioner’s chiropractic license for reasons bearing on his professional competence and
performance, so the I.G. has appropriately excluded him from program participation.

Background

Ina letter dated August 31, 2012, the I.G. advised Petitioner Glover that he was excluded
from participation in Medicare, Medicaid, and all federal health care programs because
his license to practice medicine or provide health care as a chiropractor in the State of
California was revoked, suspended, or otherwise lost or was surrendered while a formal
disciplinary proceeding, bearing on his professional competence, professional
performance, or financial integrity was pending before the Board of Chiropractic
Examiners. The letter explained that section 1128(b)(4) authorizes the exclusion. I.G.
Exhibit (Ex.) 1. Petitioner Glover requested review, and the matter is before me for
resolution.

The L.G. submitted its brief (I.G. Br.) and three exhibits (I.G. Exs. 1-3). In the absence of
any objection, I admit into evidence I.G. Exs. 1-3. Petitioner submitted his brief (P. Br.)
and a cover letter dated March 15, 2013 (P. Ltr.). He has also filed the Petition for
Reconsideration (P. Pet. for Recon.) that he submitted to the State Board of Chiropractic
Examiners with twelve exhibits attached.

I directed the parties to indicate in their briefs whether an in-person hearing would be
necessary. The parties agree that an in-person hearing is not necessary. I.G. Br. at 5; P.
Br. at 3.

Discussion

1. Because California’s chiropractic licensing board
revoked Petitioner Glover’s license for reasons bearing
on his professional competence or performance, the IG.
may appropriately exclude him from participation in
Medicare, Medicaid, and other federally funded health
care programs.'

The Act authorizes the Secretary of Health and Human Services to exclude from program
participation an individual whose license to provide health care “has been revoked or
suspended by any State licensing authority” for reasons bearing on the individual’s
“professional competence, professional performance, or financial integrity.” Act

§ 1128(b)(4)(A); see also 42 C.F.R. § 1001.501.

The parties agree that, following a hearing before a state administrative law judge (ALJ),
the California Board of Chiropractic Examiners revoked Petitioner’s chiropractic license,
effective March 7, 2012, because Petitioner Glover’s interaction with one of his patients,
during treatment, involved gross negligence and sexual misconduct. I.G. Ex. 2 at 4, 20-
21.

Although he concedes (as he must) that the state board revoked his license for reasons
bearing on his professional performance, Petitioner argues that the ALJ decision was
wrong and that the state board never reviewed it. P. Ltr. at 1; P. Br. at 2-4. But Petitioner
may not use this forum to challenge the state proceedings. The regulations explicitly
preclude any such collateral attack:

'T make this one finding of fact/conclusion of law.
When the exclusion is based on . . . a determination by
another Government agency, or any other prior determination
where the facts were adjudicated and a final decision was
made, the basis for the underlying . . . determination is not
reviewable and the individual or entity may not collaterally
attack it either on substantive or procedural grounds in this
appeal.

42 C.F.R. § 1001.2007(d). See Donna Rogers, DAB No. 2381 at 4-5 (2011).

Petitioner also submits evidence attesting to his character, and discusses the impact the
exclusion has on his ability to work in the health care field. P. Br. at 4; see exhibits
attached to P. Pet. for Recon. As the Departmental Appeals Board observed in Donna
Rogers, such arguments are not relevant. I may not review the I.G.’s decision to impose
an exclusion under section 1128(b)(4) “on the ground that the excluded person is a good
person or well-thought of in the profession or suffering from the loss of his/her vocation.”
Rogers, DAB No. 2381, at 6.

The statute requires that Petitioner Glover’s period of exclusion “shall not be less than the
period during which [his] . . . license... is revoked ....” Act § 1128(c)(3)(E); see also
42 CFR. § 1001.501(b)(1).

Finally, Petitioner also asks that I waive his exclusion. P. Br. at 4. As the LG. points out,
I have no authority grant a waiver. I.G. Reply at 4; 42 C.F.R. § 1001.1801(f).

Conclusion

For the above reasons, I conclude that the I.G. properly excluded Petitioner Glover from
participation in Medicare, Medicaid, and all other federal health care programs for so
long as his chiropractic license is revoked.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

